Citation Nr: 9913421	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  98-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tricep tendinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral tricep tendinitis is manifested 
by complaints of pain and objective evidence of functional 
loss due to pain.  


CONCLUSIONS OF LAW

1.  The criteria for separate 10 percent evaluation for 
tricep tendinitis of the right upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§  4.59, 
4.71a, Diagnostic Code 5003-5024 (1998). 

2.  The criteria for separate 10 percent evaluation for 
tricep tendinitis of the left upper extremity have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Code 5003-5024 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran injured his 
elbows exercising in 1968 and reflect diagnoses of bilateral 
medial epicondylitis, bilateral tricep tendinitis, and mild 
arthritis of both elbow joints.  A May 1970 Medical Board 
report indicates that the veteran was unfit for military duty 
due to a diagnosis of bilateral chronic tricep tendinitis.  

A September 1970 rating decision granted service connection 
for chronic triceps tendinitis, rated 10 percent disabling, 
effective August 1, 1970.

A September 1971 VA examination report shows a diagnosis of 
chronic triceps tendinitis and bilateral bursitis.

An April 1985 VA examination report shows that the veteran 
complained of bilateral elbow pain, among other areas.  On 
examination, elbow motion was stated to be within normal 
limits.  There was mild pain to palpation of the lateral 
epicondyle area, bilateral and of the ulnar grooves.  The 
diagnosis was minimal degenerative changes of the elbows, as 
seen on x-ray, with discomfort as described above.

Private medical records indicate that Dr. L.C. had treated 
the veteran from 1987 to 1997 for problems not pertinent to 
the elbows.

Private correspondence from Dr. J. K. dated in September 1997 
indicates that the veteran visited the doctor and complained 
of arthralgia and joint problems, in pertinent part, 
particularly in his elbows.  The veteran reported having 
stiffness and pain with movement.  He could not extend his 
elbows to 180 degrees because of stiffness and pain.  Dr. 
J.K. noted that he did not have x-rays for review and opined 
that the veteran had degenerative osteoarthritis.  

A May 1998 VA examination report indicates that the claims 
file was reviewed and it was noted that the veteran was 
right-handed.  The report shows that there was no effusion, 
redness, or swelling of the elbows.  On physical examination, 
the veteran was able to do curls with his elbows using five-
pound weights without difficulty bilaterally.  It was 
estimated that there was approximately a 25 percent loss of 
elbow function.  Examination of the elbows also revealed 
flexion from zero to 145 degrees bilaterally.  Pronation was 
from zero to eighty degrees and supination was from zero to 
eighty-five degrees bilaterally.  An accompanying x-ray 
report pertaining to the elbow shows an impression of post-
traumatic deformity and degenerative disease, ulnohumeral 
joint, prominent bone spur, and olecranon process.  

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  The veteran had an examination and 
submitted evidence.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998). 

Disability evaluations are determined by the application of 
the Ratings Schedule.  The percentage ratings contained in 
the Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  The Board notes that when there is a question 
as to which of two evaluations to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. 
§ 4.7 (1998).  When evaluating a disability, any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the claimant.  38 C.F.R. 4.3 (1998). 
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(1998).

The veteran's bilateral tricep tendinitis has been rated 10 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-
5206 (1998), which contemplates disability evaluations for 
tenosynovitis based on limitation of motion of the affected 
parts.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned. The additional code is shown after a hyphen. 38 
C.F.R. § 4.27 (1998).  

The medical evidence of record does not establish the 
presence of ankylosis of the elbow, flail joint impairment, 
or nonunion or malunion of the radius or ulna.  Therefore, 
consideration of the criteria for an evaluation in excess of 
10 percent is not warranted under 38 C.F.R. Part 4.71a, 
Diagnostic Codes 5205, 5209, 5210, 5211, 5212 (1998).

The Board has considered Diagnostic Code 5207 which assigns a 
10 percent rating for limitation of extension of the forearm 
to either 45 degrees or 60 degrees; Diagnostic Code 5208 
which assigns a 20 percent rating for limitation of flexion 
of the forearm to 100 degrees with limitation of extension to 
45 degrees; and Diagnostic Code 5213 which assigns a 10 
percent evaluation for limitation of supination of the wrist 
to 30 degrees or less, and a 20 percent evaluation for 
limitation of pronation with motion lost beyond the last 
quarter of the arc of motion, when the hand does not approach 
full pronation.  In this case, these limitations have not 
been shown.  Thus, the criteria for a compensable evaluation 
under Diagnostic Codes 5207, 5208, and 5213 have not been 
satisfied.  38 C.F.R. § 4.71a; (1998).

The Board notes that the veteran is right-handed.  Pertinent 
to limitation of motion, 38 C.F.R. § 4.71a, Diagnostic Code 
5206 provides that a zero percent evaluation is warranted if 
flexion of the minor forearm is limited to 110 degrees.  The 
veteran's most recent VA examination shows that flexion went 
to 145 degrees bilaterally, which is equivalent to a full 
range of motion.  The standard ranges of motion of the 
forearm (elbow) are zero degrees extension, 145 degrees 
flexion, 80 degrees of pronation, and 85 degrees of 
supination.  38 C.F.R. § 4.71, Plate I (1998).  Accordingly, 
the veteran's disability is noncompensable based on 
limitation of elbow motion.

As discussed above, the RO evaluated the veteran's disability 
under Diagnostic Code 5024.  This code is evaluated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  Pertinent to degenerative arthritis, 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998), provides a 10 
percent rating for each major joint or group of minor joints 
affected by limitation of motion if limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate diagnostic codes.  

The Board notes that the United State Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that diagnostic 
codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998).  See Johnson v. Brown, 9 Vet. App. 7 
(1996) and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The joints involved should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Read together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that painful motion of a major joint or group of 
joints caused by degenerative arthritis, where the arthritis 
is established by x-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating under Diagnostic Code 
5003, even though there is no actual limitation of motion.  
See Lichtenfels v. Derwinski, 1 Vet.App. 484, 489 (1991).

In applying the law and regulations to the present case,  the 
Board finds that a 10 percent rating per elbow is warranted.  
The veteran has consistently complained of elbow pain on 
motion.  A September 1997 medical statement indicates that 
the veteran could not extend his elbows to 180 degrees 
because of stiffness and pain.  Although the May 1998 VA 
examiner noted that there was no evidence of effusion, 
swelling, or redness, the examiner estimated approximately a 
25 percent loss of elbow function.  Accordingly, the Board 
finds that the objective evidence of functional loss and the 
veteran's complaints of painful elbow motion warrant a 10 
percent rating for each elbow.  Diagnostic Code 5003, 
38 C.F.R. § 4.59.  The Board notes that, in this instance, no 
rating higher than the minimal compensable evaluations is 
warranted under any pertinent rating code.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign higher ratings.

In sum, the Board finds that a 10 percent rating for each 
elbow is warranted.  38 U.S.C.A. § 5107.





ORDER

Entitlement to a separate 10 percent evaluation for right 
upper extremity tricep tendinitis is granted.

Entitlement to a separate 10 percent evaluation for left 
upper extremity tricep tendinitis is granted.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

